Citation Nr: 0530795	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the claim of entitlement to 
service connection for a nervous condition.  

In September 2005, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the veteran's claim has been accomplished.  

2.  The veteran's acquired psychiatric disorder is not 
related to service through incurrence or aggravation.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In December 2001, VA received the veteran's claim of 
entitlement to service connection for a nervous condition.  
Prior to the initial unfavorable decision, the veteran was 
fully informed of the requirements of VCAA and VA's duty to 
assist via letter, dated in March 2002.  

The claim of entitlement to service connection for a nervous 
condition was denied by the RO in the August 2002 rating 
decision.  After receiving notification of the denial, the 
veteran timely appealed the RO's decision, and the RO 
provided the veteran with a Statement of the Case (SOC).  
Following receipt of the SOC, the veteran perfected the 
appeal before the Board.  

The Board notes that there is no indication that the veteran 
or his representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Consequently, the Board will proceed 
to the merits of the veteran's claim.  

Factual Background

Service personnel records are to the effect that the veteran 
had a pre-existing psychiatric condition.  A July 1957 report 
of the Psychiatry and Neurology Service stated that the 
veteran was seen for "passing out" spells.  It was noted 
that he was hospitalized in April 1956 for anxiety reaction 
due to protruding ears.  He was later transferred to 
Landstuhl United States (U.S.) Army Hospital where he was 
given a diagnosis of emotional instability reaction.  The 
diagnosis was emotional instability reaction, chronic, 
moderate, which was manifested by an inability to adjust in 
school, work, social, and military spheres; a history of 
correctional schools during adolescence; an over reaction to 
stress, and limited frustration tolerance; and a 
preoccupation in reference to the constant teasing that he 
was exposed to regarding the ears.  It was expressly noted 
that the veteran's condition was not incurred in the line of 
duty, and the condition existed prior to service.  The 
report, signed by a psychiatrist, included a recommendation 
that the veteran be administratively separated from the 
service for unsuitability.  A July 1957 statement signed by 
the Battalion Surgeon, concurred with the diagnosis of 
emotional instability reaction.  The veteran was recommended 
for discharge.  

In August 1957, a board of officers held proceedings to 
determine whether the veteran should have been discharged 
from service prior to the expiration of his tour of service 
because of repeated misconduct.  The findings showed that the 
veteran had undesirable habits and traits of character, other 
than those indicating discharge for physical or mental 
conditions, which rendered his detention in the service 
undesirable.  

On examination for the purpose of transfer (separation), 
dated in September 1957, no acquired psychiatric disorder, to 
include anxiety, was noted.  

Post-service medical records included VA treatment records, 
dated from September 1998 to February 1999.  These records 
showed that the veteran received treatment for anxiety, in 
conjunction with his treatment for kidney stones.  The 
assessment was anxiety, due to medical condition.  

The VA treatment records, with dates beginning in January 
2001, showed that the veteran suffered from anxiety.  At the 
time, he was concerned that 2 spots on his right lung might 
be cancer.  A behavioral treatment plan showed that the 
anxiety was chronic and that he frequently experienced spells 
of anxiety that were accompanied by physical symptoms, which 
were not medically caused.  The VA treatment records, dated 
in September 2001, showed that the veteran had a history of 
chronic anxiety over various health problems.  

In response to the RO's March 2002 correspondence informing 
the veteran of the requirements of VCAA and VA's duty to 
assist, the veteran identified medical treatment records from 
a non-VA medical provider.  The veteran completed 
authorization forms allowing VA to obtain the records; 
however, a May 2002 statement from St. Mary's Hospital 
indicated that there was no record of the veteran at the 
facility.  

On VA examination, dated in June 2002, the veteran reported 
the history that pertained to his time spent in service.  He 
related his medical history to the examiner and listed the 
medications that he took for problems with his nerves, 
anxiousness, and depression.  After reporting the findings of 
the mental status examination, the examiner gave an 
impression of anxiety, chronic, mild.  The examiner commented 
that the veteran blamed the Army for his condition.  The 
examiner did not relate the impression of anxiety to service.  

In August 2002, the RO determined that the veteran was not 
entitled to service connection for a nervous condition 
because the nervous condition pre-existed service, and the 
evidence of record did not show that the condition 
permanently worsened as a result of service.  

In a statement in support of the claim, the veteran argued 
that his psychiatric disorder did not pre-exist service, and 
that had there been a pre-existing psychiatric disorder, the 
Army would not have enlisted him.  He related that he 
attempted to obtain plastic surgery for his ears, which he 
described as big and protruding.  When he consulted with a 
medical care provider about his ears, he related that he was 
upset about comments that were made by his fellow servicemen 
and the medical care provider began laughing.  

In September 2005, the veteran presented personal testimony 
before the undersigned.  He testified that he received 
treatment for an anxiety condition, and that he did not have 
an anxiety condition prior to service.  The veteran stated 
that he had a normal childhood.  He testified that he did not 
begin to experience problems until his name was revealed in a 
newspaper article that was seemingly controversial and 
unpleasing to the Army.  The veteran testified that he took 
medication for what a medical care provider characterized as 
a nervous stomach, and he also took medication for a prostate 
condition, and a condition pertaining to the lungs.  He 
further testified that after service, he initially sought 
treatment for a psychiatric disorder in 1983.  

At the conclusion of the hearing, the veteran's 
representative reiterated that the veteran did not have a 
psychiatric disorder that pre-existed service, rather, he did 
not begin to suffer from a psychiatric disorder until after 
he entered service when he began to feel isolated and singled 
out.  

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis will be 
accepted as showing pre-service origin.  38 C.F.R. § 3.303(c) 
(2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306 (2005).  
Analysis

The veteran argues that he is entitled to service connection 
on a direct basis because he suffers from a psychiatric 
disorder that began in service.  He maintains that he did not 
have a psychiatric disorder that pre-existed service.  The 
Board notes that the veteran's assertions primarily pertained 
to the events leading up to, and surrounding, his discharge 
from service.  

The service medical records showed that the veteran was 
diagnosed with emotional instability reaction, chronic, 
moderate.  On examination for the purpose of transfer 
(separation), in September 1957, the veteran did not have a 
psychiatric disorder.  

The post-service medical records showed that the veteran 
received treatment for anxiety.  These records did not 
contain a medical opinion linking the veteran's anxiety to 
service, rather, there was medical notation that linked the 
veteran's anxiety to concurrent medical conditions, which 
were not specifically listed, and are not on appeal before 
the Board.  

During the hearing, the veteran's representative argued that 
the veteran did not develop a psychiatric condition until he 
began to feel isolated and singled out as a result of in-
service incidents that eventually led to his discharge.  The 
veteran testified that he initially sought treatment for a 
psychiatric disorder in 1983.  

Entitlement to service connection is established where there 
is evidence of a disability resulting from disease or injury 
incurred in, or aggravated by, service.  In the veteran's 
case, the medical record does not contain competent medical 
evidence of a nexus between the current psychiatric disorder, 
which is shown as anxiety, and his service.  In fact, the 
physicians have related the veteran's anxiety to his 
concurrent medical conditions.  Therefore, entitlement to 
service connection on a direct basis is not warranted.  

Similarly, the veteran's medical record does not contain 
evidence of a pre-existing injury that was shown to be 
aggravated by the veteran's service.  In fact, the veteran 
did not have an acquired psychiatric disorder at the time he 
was discharged.  Therefore, service-connection on an 
aggravation theory is not warranted.  

In conclusion, the veteran's record does not establish 
entitlement to service connection, on an aggravation theory 
or direct basis.  Further, the veteran first sought medical 
treatment for a psychiatric disorder in 1983, more than 25 
years after service.  

The veteran's contentions are acknowledged.  While the 
veteran is competent to comment on the symptomatology he has 
experienced over the years, without medical expertise or 
training, he is not competent to offer a medical opinion as 
to the etiology of the movement disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (lay persons are not competent to 
render medical opinions).  

The benefit-of-the-doubt rule provides that, where there is 
an approximate balance of positive and negative evidence 
regarding the merits of a material issue, the benefit of the 
doubt in resolving such an issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b); see Ashley v. Brown, 6 Vet. 
App. 52 (1993).  The Board has carefully considered the rule, 
but is unable to find that the positive and negative evidence 
is, under the applicable law, in balance.  Instead, the great 
weight of evidence is against the veteran's claim and the 
benefit-of-the-doubt rule is inapplicable.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


